Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Yassir Mahmoudi, a native and citizen of Morocco, petitions for review of an order of the Board of Immigration Appeals (“Board”) dismissing his appeal from the immigration judge’s denial of his motion for a continuance. We have reviewed the record and find no abuse of discretion. See Lendo v. Gonzales, 493 F.3d 439, 441 (4th Cir.2007) (setting forth standard of review). We further find that Mahmoudi cannot demonstrate a violation of his due *323process rights as he fails to show the requisite prejudice. See Anim v. Mukasey, 535 F.3d 243, 256 (4th Cir.2008). Accordingly, we deny the petition for review substantially for the reasons stated by the Board. See In re: Mahmoudi (B.I.A. June 17, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.